Citation Nr: 1634606	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-22 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for an eye disorder other than bilateral retinal atrophy, to include bilateral glaucoma.  

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease (DJD) with limitation of motion, tenderness and crepitus.

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee instability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1975 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, during the Veteran's March 2016 hearing, he testified that he was last treated for his knee at the Augusta VA Medical Center 6 months prior to his hearing; a review of the claims file demonstrates that the most recent VA treatment records of record are from February 2009.  Accordingly, the case must be remanded in order to obtain the identified VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the last VA examination of the Veteran's left knee disability was in June 2010, over 6 years ago.  If the newly developed evidence reflects an increase in the severity of the left knee disability since 2010, the AOJ should schedule the Veteran for another VA examination of his left knee disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

With regards to the Veteran's left hip claim, in the June 1975 report of medical examination, the examiner noted that the Veteran had a history of a "surgery fracture hip" from seven years prior and indicated that further testing was indicated to ensure it was not considered disabling.  After further examination in June 1975, the examiner determined that the Veteran's left hip was not considered disabling and that he was fit for service.  The June 1975 enlistment examination report indicates that the Veteran's left hip was clinically normal at that time and no left hip conditions were noted in the summary of defects and diagnoses.  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304 (b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304 (b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

As no left hip symptoms or disorders were noted on the June 1975 entrance examination, the presumption of soundness attaches and the Veteran's left hip is presumed to have been in sound condition when he entered service.  In order to rebut this presumption, VA would need to show by clear and unmistakable evidence that the left hip disorder not only pre-existed service, but also that it was not aggravated during service.  Because the Veteran sought treatment for left hip complaints during military service in June 1978, the Board finds that VA cannot meet the onerous burden of showing by clear and unmistakable evidence that the Veteran's left hip disability was not aggravated during service.  Consequently, this case is one of service connection, not aggravation.  

To date, no VA examination of the Veteran's left hip has been performed.  Therefore, the Board finds that the left hip issue must be remanded in order for VA examination to be afforded to the Veteran so that a proper medical opinion may be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Finally, the Board notes that the Veteran has already been service connected for bilateral retinal atrophy; however, in August 2009 and May 2013 VA eye examinations, both VA examiners could not identify any retinal atrophy of the Veteran's eyes, but rather diagnosed him with glaucoma.  The August 2009 examiner did not render any opinion; the May 2013 examiner did not render a direct service connection opinion.  Rather the May 2013 examiner noted that an opinion regarding glaucoma as secondary to retinal atrophy could not be rendered as there was no atrophy shown.  The examiner additionally noted that people with hypertensive disease go on to develop glaucoma, although no secondary service connection opinion as to hypertension was rendered; the Veteran is also service connected for hypertension.  

Consequently, the Board finds the May 2013 examiner's opinion to be inadequate for the above reasons and on remand another VA eye examination should be afforded to the Veteran with a different VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Augusta VA Medical Center, or any other VA medical facility that may have treated the Veteran, since the Veteran was discharged from service and associate those documents with the claims file.

2.  If warranted based on the development above, schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

3.  Schedule the Veteran for a VA examination to determine whether any current left hip disability is at least as likely as not (a degree of probability of 50 percent or higher) related to the Veteran's military service, to include the complaints of left hip issues in service.  

Please note that for purposes of this opinion, because no left hip disability was noted at the time of the Veteran's entrance into the military, the examiner must disregard any reported history of a hip disability existing prior to military service.  The claims folder must be made available to and be reviewed by the examiner.  

The examiner should also address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination to determine whether any eye disorders (other than bilateral retinal atrophy), including glaucoma, are the result of his military service or the service-connected bilateral retinal atrophy.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify all eye disorders found, to include bilateral retinal atrophy and glaucoma.  

Then, the examiner should opine whether the Veteran's eye disorders (other than bilateral retinal atrophy), including glaucoma, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, as well as any other pertinent evidence of record, as appropriate.  

Next, the examiner should opine whether the Veteran's eye disorders (other than bilateral atrophy), including glaucoma, was more likely, less likely or at least as likely (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected bilateral retinal atrophy or hypertension.  

Regardless of whether the Veteran is shown to have any bilateral retinal atrophy on examination, the examiner is reminded that the Veteran has been service-connected for that disability; consequently, regardless of whether such is present or not at this time, the examiner should render a secondary service connection opinion, as requested above.  

Finally, the examiner should also opine whether the Veteran's eye disorders (other than bilateral retinal atrophy), including glaucoma, was more likely, less likely or at least as likely (a) caused by; or (b) aggravated by the Veteran's service-connected hypertension.  

If aggravation of the Veteran's eye disorder by either retinal atrophy or hypertension is found, the examiner must attempt to establish a baseline level of severity of his eye disorder prior to aggravation by the service-connected retinal atrophy or hypertension.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

